internal_revenue_service number release date index number ---------------- ------------------------------------------------------------ ----- ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ---------------- telephone number -------------------- refer reply to cc fip b04 plr-142670-14 date may legend taxpayer ---------------------------------------------------- ------------------------------------------------------------- year state a office ------ ------------ ------------------------------------------------ individual ---------------- managementco ---------------------------------- business affiliate ------------------------- cpa cpa date a date b date c date d date e ----------------------- -------------------------------- -------------------------- -------------------- --------------------------- --------------------------- ------------------------ month a --------- plr-142670-14 dear -------------- this is in response to a request submitted on behalf of taxpayer for a ruling granting an extension of time for making the election under sec_831 of the internal_revenue_code pursuant to sec_301_9100-3 of the procedure and administrative regulations to be effective for year the ruling contained in this letter is based upon information and representations taxpayer submitted accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request and it is subject_to verification on examination facts taxpayer represents that it was established and licensed in state a on date a to issue various property and casualty insurance contracts specifically related to actual net_loss policies that cover risks associated with enterprise risk exposure pursuant to the laws of state a on date a taxpayer is not required to file a national association of insurance commissioners naic annual_statement with state a or any other state taxpayer files a state a annual report which is filed with state a office taxpayer represents that it qualifies as an insurance_company for federal_income_tax purposes making it eligible to have the option to elect to be taxed pursuant to sec_831 individual owns taxpayer taxpayer’s business affairs are controlled by its board_of directors taxpayer has no employees taxpayer relies on managementco for certain management administrative services and accounting services as well as the preparation of statistical reports taxpayer also hired independent legal and actuarial counsel and an outside certified_public_accountant cpa to provide other required insurance regulatory and tax services taxpayer engaged cpa to assist with all of its federal tax filings prior to date b cpa filed the form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns on behalf of taxpayer for tax_year in late month a individual notified cpa that their services were no longer needed on date c someone from managementco called business affiliate of taxpayer to verify taxpayer filed a form_1120 pc for year business affiliate was not aware of the date d deadline subsequently cpa was hired cpa filed taxpayer’s form_1120 pc for year on date d the following representations are made in connection with the request for the extension of time plr-142670-14 the request for relief was filed before the internal_revenue_service discovered the failure to make the regulatory election the granting of relief by the internal_revenue_service will not result in a lower tax_liability than taxpayer would have had if the sec_831 election was timely made taxpayer does not seek to alter a return position for which the accuracy related penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested taxpayer failed to file the election inadvertently taxpayer has not used hindsight to seek an extension of time to make the election taxpayer always had the intent to make the sec_831 election taxpayer was advised by tax professionals regarding making the sec_831 election and the timely filing of form_7004 law and analysis insurance_companies other than life_insurance_companies are taxable under sec_831 however certain insurance_companies can elect to pay an alternative_tax provided in sec_831 on only their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 pursuant to sec_301_9100-8 this election must be made by the due_date taking into account any extensions of time to file obtained by the taxpayer for the first taxable_year for which the election is effective under sec_301_9100-1 the commissioner may grant reasonable extension of time pursuant to sec_301_9100-2 and sec_301_9100-3 to make a regulatory election but no more than months except in the case when the taxpayer is abroad under all subtitles of the code except subtitles e g h and i sec_831 is part of subtitle a sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic_extension must be made pursuant to sec_301_9100-3 under sec_301_9100-3 relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the advice of the plr-142670-14 internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts under sec_301_9100-3 the interests of the government are not prejudiced if the tax_liability in the aggregate for all taxable years affected by the election will not be lower by granting the relief than if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer requested relief under these provisions before the failure to make the regulatory election was discovered by the service and taxpayer reasonably relied on a qualified_tax professional further the interest of the government will not be prejudiced by granting relief ruling taxpayer is granted an extension of time until days following the date of this letter to make the election to be subject_to the alternative_tax provided in sec_831 for year caveats notwithstanding that an extension of time is granted under sec_301_9100-3 to make an election under sec_831 additions penalties and interest that would otherwise be applicable if any continue to apply with respect to the tax_return for year no ruling has been requested and no opinion is expressed or implied whether taxpayer is engaged in the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies or whether taxpayer qualifies as an insurance_company under sec_831 for year plr-142670-14 a copy of this ruling letter should be attached with taxpayer’s federal_income_tax return this ruling is directed only to the taxpayer who requested it sec_6110 k provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely sarah e lashley assistant to the branch chief branch office of associate chief_counsel financial institutions products cc
